DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19, 25, 28-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jenkins et al US 2009/0000562.
Regarding claims 15 and 16, Jenkins discloses an animal litter product comprising: a clay particulate base litter material (Jenkins, ¶0016); and a polysaccharide composition coated upon the particulate base litter material, the polysaccharide composition comprising a crosslinked polysaccharide (Jenkins, ¶0039, 0054).
Regarding claims 17 and 18, Jenkins further discloses the polysaccharide composition further comprises bentonite clay material (Jenkins, ¶0055).
Regarding claim 19, Jenkins further discloses crosslinked guar (Jenkins, ¶0039).
Regarding claims 25, 28, 31, and 32, Jenkins discloses a wood product comprising: base wood particulates (Jenkins, ¶0016); and a crosslinked guar (Jenkins, ¶0039) polysaccharide composition coated upon the base wood particulates, the polysaccharide composition comprising a functionalized polysaccharide (Jenkins, ¶0039, 0054).
Regarding claims 29, 30, 33, and 34 Jenkins further discloses the polysaccharide composition further comprises bentonite clay material (Jenkins, ¶0055).
Regarding claim 35, Jenkins further discloses the base wood particulates comprise charcoal particulates (Jenkins, ¶0022).

Claim(s) 15-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jollez et al US 2012/0202236.
Regarding claims 15 and 16, Jollez discloses an animal litter product comprising: a clay particulate base litter material (Jollez, abstract); and a polysaccharide composition coated upon the particulate base litter material (Jollez, ¶0091-0092), the polysaccharide composition comprising a crosslinked polysaccharide (Jollez, ¶0067).
Regarding claims 17 and 18, Jollez further discloses the polysaccharide composition further comprises bentonite clay material (Jollez, ¶0091).
Regarding claim 19, Jollez further discloses functionalized polysaccharide comprising crosslinked guar (Jollez, ¶0112).
Regarding claims 20, 21, 22, and 24, Jollez, discloses an animal litter product comprising: a bentonite (Jollez, ¶0055) particulate base litter material (Jollez, abstract); and a polysaccharide composition coated upon the particulate base litter material (Jollez, ¶0091-0092), the polysaccharide composition comprising a clay material (Jollez, ¶0091) and a partially oxidized polysaccharide (Jollez, ¶0091). The claim limitations which refer to the process by which the polysaccharide is oxidized are considered product-by-process limitations. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe
Regarding claim 23, Jollez further discloses functionalized polysaccharide comprising guar (Jollez, ¶0112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollez et al US 2012/0202236 in view of Jenkins et al US 2009/0000562.
Regarding claim 25, Jollez discloses an animal litter product comprising: base particulates (Jollez, abstract); and a polysaccharide composition coated upon the base particulates (Jollez, abstract), the polysaccharide composition comprising a functionalized polysaccharide (Jollez, ¶0185: line 14). Not disclosed are the base particulates comprising wood. Jenkins teaches an animal litter product with wood base particulates (Jenkins, ¶0016). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the base particulates of Jollez so that they comprised wood, as taught by Jenkins, as to provide an absorbent base particulate.
Regarding claims 26 and 27, Jollez in view of Jenkins further discloses the functionalized polysaccharide comprises a partially oxidized polysaccharide (Jollez, ¶0112). The claim limitations which refer to the process by which the polysaccharide is oxidized are considered product-by-process limitations. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe
Regarding claim 28, Jollez in view of Jenkins further discloses a functionalized guar (Jollez, ¶0112).
Regarding claims 29 and 30, Jollez in view of Jenkins further discloses the polysaccharide composition further comprises bentonite (Jollez, ¶0091).
Regarding claim 31, Jollez in view of Jenkins further discloses the functionalized polysaccharide comprises a crosslinked polysaccharide (Jollez, ¶0067).
Regarding claim 32, Jollez in view of Jenkins further discloses the crosslinked polysaccharide comprising a crosslinked guar (Jollez, ¶0112).
Regarding claims 33 and 34, Jollez in view of Jenkins further discloses the polysaccharide comprising bentonite (Jollez, ¶0091).
Regarding claim 35, Jollez in view of Jenkins further discloses the base wood particulates comprising charcoal particulates (Jenkins, ¶0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642